DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 30, 12-14, 16, 19, 23-25 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrnbacher et al. (WO 2015/055766 A1, published more than 1 year prior to the effective filing date of the present application, related U.S. Publication No. 2016/0233398 A1 used herein for ease of prosecution) in view of Cheyns (U.S. Pub. No. 2014/0338728 A1), Diekmann et al. (U.S. Pub. No. 2010/0157585 A1), and Sonoda et al. (U.S. Pub. No. 2017/0365815 A1).
Regarding claim 30, Farrnbacher discloses an optoelectronic component, comprising: 
a first electrode (FIG. 1: 20, see paragraph 0049);
an electrically conductive layer comprising at least one first contact section (FIG. 1: 18, see paragraph 0049) and at least one second contact section (FIG. 1: 16, see paragraph 0049) atop a carrier (FIG. 1: 12, see paragraph 0048);
an optically functional structure atop the first electrode (FIG. 1: 22, see paragraph 0049);
a second electrode atop the optically functional layer structure (FIG. 1: 23, see paragraph 0049), the first electrode being electrically connected to the at least one first contact section (FIG. 1: 20 electrically connected to 18) and the second electrode being electrically connected to the at least one second contact section (FIG. 1: 23 contacts 16);

an encapsulation layer, the encapsulation atop the second electrode (FIG. 1: 24/36, see paragraph 0050; under the broadest reasonable interpretation, the combination of layers 24 and 36 can combine to comprise the “encapsulation layer” as both enclose the electrodes and functional layers; additionally Applicant’s own specification makes clear that the claimed encapsulation layer may comprise multiple layers);
wherein the at least one subregion is free of the encapsulation layer (FIG. 1: 34 is free of 24);
wherein the surfaces of the at least one first contact section and the at least one second contact section facing away from the carrier are covered by the encapsulation layer (FIG. 1: 16 and 18 covered by 24, under the broadest reasonable interpretation discussed above); and
wherein the carrier and the encapsulation layer terminate flush on at least one lateral surface (FIG. 1: 12 and 24 terminate flush).
Farrnbacher is silent in regards to a protective layer comprising a self-assembled monolayer (SAM) on at least one subregion of the at least one first contact section and/or the at least one second contact sections, wherein the protective layer consists of a material repellent to a substance of the encapsulation layer; and wherein the at least one first contact section and/or the at least one second contact section terminates flush on the at least one lateral surface, wherein the encapsulation layer is an at least one-layer stack that has a layer sequence of an ALD layer/buffer layer/ALD layer.
Cheyns discloses a protective layer (FIG. 8: 13, see paragraph 0091) comprising a self-assembled monolayer (SAM) (see paragraph 0091) on the at least one subregion of the at least one contact section (see paragraph 0091, 13 can be formed directly on electrode 11 at locations corresponding to locations where contact 15 is formed);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the method of Cheyns, which forms a contact hole through application of a SAM repellent to a later encapsulation, for the contact hole formation of Farrnbacher. The motivation to do so is that the solution-process patterning method of Cheyns removes the risk of damage associated with other patterning techniques (see paragraphs 0009 and 0016-0019).
Diekmann discloses at least one contact section terminates flush on at least one lateral surface with the carrier and encapsulation (FIG. 4A: 101, see paragraph 0487). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Diekmann to the teachings of Farrnbacher such that the contacts are flush with the lateral sides of the carrier so as to provide for external connection to pins and a control circuit (see paragraph 0494).
Sonoda discloses an encapsulation layer that is at least one-layer stack (FIG. 2: 31/33/31, see paragraph 0026) that has a layer sequence of an ALD layer/buffer layer/ALD layer (FIG. 2: 31A/31B are formed by ALD, see paragraph 0080; 33 is a buffer layer therebewtween, see paragraph 0026), wherein the buffer layer is formed from a polymer (see paragraph 0116).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to apply the teachings of Sonoda, including the specific stacked materials, to the teachings of the combination. The motivation to do so is that the combination yields the predictable results of allowing for the selection of an optimal material for use as an encapsulating layer in an optoelectronic structure.
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 12, Farrnbacher, as previously modified by Cheyns, discloses the protective layer is formed exclusively in the subregion (FIG. 6 of Cheyns shows the protective layer is formed only where connection to the lower electrode is desired, in applying this the teachings of Farrnbacher, the protective layer is formed only in the subregion).
Regarding claim 13, under the broadest reasonable interpretation “wherein the materials of the protective layer and of the at least one first contact section and the at least one second contact section are such that the material of the protective layer accumulates exclusively in the first and second contact sections” refers to a functional result that arises from the material of the contact section and the material of the protective layer. Paragraph 0067 of Applicant’s disclosure references a contact section including or formed from chromium, nickel or ITO as contributing to this effect, while paragraph 0023 of Applicant’s disclosure references alkanethiols as contributing to this effect. Thus, under the broadest reasonable interpretation, a combination in which the contact section includes or is formed from chromium, nickel or ITO and the protective layer is formed from an alkanethiol will be understood to read on the limitation. 
Regarding claim 14, Farrnbacher, as previously modified by Cheyns, discloses the protective layer is a self-assembled monolayer (see Cheyns paragraph 0091).
Regarding claim 16, Farrnbacher, as previously modified by Cheyns, discloses surfaces of the at least one first contact section and the at least one second contact section facing away from the carrier are completely covered (in Cheyns the protective layer is formed completely over sections wherein a conductive layer is later formed, applying this to Farrnbacher forms the protective layer such that it completely covers first and second contact sections in combination with the encapsulation layer).
Regarding claim 19, Farrnbacher, as previously modified by Cheyns, discloses the protective layer is permanently applied to the contact subregion (see paragraph 0096).
Regarding claim 23, Farrnbacher discloses the at least one subregion of the at least one first contact section is arranged laterally adjacent to the first electrode (FIG. 1: 34 arranged laterally adjacent to 20), and wherein the subregion of the at least one second contact section is arranged laterally adjacent to the second contact region (FIG. 1: 32 is arranged laterally adjacent to other portions of 16).
Regarding claim 24, Farrnbacher, as previously modified by Cheyns discloses the protective layer comprising the SAM does not directly contact the first electrode nor the second electrode (FIG. 1: the SAM is formed in positions corresponding to the contact plugs; as such the SAM would be formed over 32 and 34 in FIG. 1 of Farrnbacher and would not directly contact 20 or 23).
Regarding claim 25, Farrnbacher discloses the at least one first contact section is electrically insulated from the second electrode (FIG. 1: 34 is insulated from 23).
Regarding claim 27, Farrnbacher discloses the at least one subregion of the at least one first contact section is arranged laterally adjacent to the first electrode (FIG. 1: 34 arranged laterally adjacent to 20), and wherein the subregion of the at least one second contact section is arranged laterally adjacent to the second contact region (FIG. 1: 32 is arranged laterally adjacent to other portions of 16).
Regarding claim 28, Farrnbacher, as previously modified by Cheyns discloses the protective layer comprising the SAM does not directly contact the first electrode nor the second electrode (FIG. 1: the SAM is formed in positions corresponding to the contact plugs; as such the SAM would be formed over 32 and 34 in FIG. 1 of Farrnbacher and would not directly contact 20 or 23).
Regarding claim 29, insofar as definite (see broadest reasonable interpretation discussed above), Farrnbacher discloses the at least one first contact section is electrically insulated from the second electrode (FIG. 1: 34 is insulated from 23).
Claims 9-10, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrnbacher et al. (WO 2015/055766 A1, published more than 1 year prior to the effective filing date of the present application, related U.S. Publication No. 2016/0233398 A1 used herein for ease of prosecution) in view of Cheyns (U.S. Pub. No. 2014/0338728 A1), Diekmann et al. (U.S. Pub. No. 2010/0157585 A1), and Sonoda et al. (U.S. Pub. No. 2017/0365815 A1) as applied to claim 30 above, and further in view of Sharma et al. (U.S. Pub. No. 2008/0116481 A1).
Regarding claim 9, the combination is silent in regards to the substance for production of the encapsulation layer is a precursor which is required for production of the encapsulation layer.
Sharma discloses a protection layer that is repellent to a substance used for production of a deposited layer (FIG. 8: 212 repellent to substance used to form 217), wherein the substance for production of the layer is a precursor which is required for production of the layer (see paragraph 0045, 217 does not grow on 212 because the precursors for 217 are repelled by 212).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Sharma to the teachings of Farrnbacher and Cheyns such that the protection layer is used to repel a precursor of the encapsulation layer so as to ensure selective deposition of the encapsulation on areas where protection layer is not formed (see paragraph 0045).
Regarding claim 10, Farrnbacher, as previously modified by Sharma, discloses the material of the protective layer is repellent to at least two precursors that are required for the production of the encapsulation layer (see paragraph 0045, further paragraph 0041 defines the protective layer as having a CH3 terminated head group and paragraph 0045 discloses the encapsulation can be TiO2, this combination of materials matches those disclosed by Applicant as providing the claimed effect).
Regarding claim 13, under the broadest reasonable interpretation “wherein the materials of the protective layer and of the at least one first contact section and the at least one second contact section are such that the material of the protective layer accumulates exclusively in the first and second contact sections” refers to a functional result that arises from the material of the contact section and the material of the protective layer. Paragraph 0067 of Applicant’s disclosure references a contact section including or formed from chromium, nickel or ITO as contributing to this effect, while paragraph 0023 of Applicant’s disclosure references alkanethiols as contributing to this effect. Thus, under the broadest reasonable interpretation, a combination in which the contact section includes or is formed from chromium, nickel or ITO and the protective layer is formed from an alkanethiol will be understood to read on the limitation. 
Regarding claim 21, Farrnbacher, as previously modified by Cheyns discloses the protective layer consists of a compound consisting of COOH (see paragraph 0085 – carboxylic acid tail) and a hydrophobic group. However, does not explicitly disclose C8H16CF3.
Sharma discloses CF3 as the terminal group to form a hydrophobic SAM (see paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Sharma, including the specific material of the hydrophobic group, to the teachings of the combination. The motivation to do so is that the combination yields the predictable results of allowing for the selection of an optimal material for use as an encapsulation repellent.
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
While this combination still does not explicitly teach C8H16 as the chain linking the head group of CF3 and COOH tail, both Cheyns and Sharma discuss a hydrocarbon chain between the two groups. Thus the combination teaches COOH(some combination of C and H)CF3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of the combination to arrive at the claimed compound of COOHC8H16CF3. The motivation to do so is that a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrnbacher et al. (WO 2015/055766 A1, published more than 1 year prior to the effective filing date of the present application, related U.S. Publication No. 2016/0233398 A1 used herein for ease of prosecution) in view of Cheyns (U.S. Pub. No. 2014/0338728 A1), Diekmann et al. (U.S. Pub. No. 2010/0157585 A1), and Sonoda et al. (U.S. Pub. No. 2017/0365815 A1) as applied to claim 30 above, and further in view of Watanabe et al. (U.S. Pub. No. 2013/0194350 A1).
Regarding claim 20, Watanabe discloses the protective layer comprises molecules having a head group and an anchor group where the anchor group is adsorbed onto a surface of the contact section (FIG. 4B: 90, see paragraph 0081 and paragraph 0062), wherein the protective layer consists of a chemical compound with a first group and a second group, wherein the first group consists of a an alkyl group (see paragraph 0063) and the second group consists of a hydrophilic group consisting of a thiol group (see paragraph 0063).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to apply the teachings of Watanabe, including the specific material of the SAM such that it displays the claimed properties, to the teachings of the combination. The motivation to do so is that The motivation to do so is that the combination yields the predictable results of allowing for the selection of an optimal material for use as a SAM that prevents deposition of an overlying layer.
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).


Response to Arguments
Applicant's arguments filed September 24, 2021 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the Sonoda reference. Examiner notes that the differences between the inventive encapsulation layer and that of the combination are appreciated, but that these differences are not reflected in the claim language, which merely requires the buffer layer be formed from a “polymer.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819